

	

		III

		109th CONGRESS

		1st Session

		S. RES. 300

		IN THE SENATE OF THE UNITED STATES

		

			November 3, 2005

			Mr. Inouye (for himself,

			 Mr. Akaka, Mr.

			 Byrd, Mr. Frist,

			 Mr. Reid, Mr.

			 Alexander, Mr. Allard,

			 Mr. Allen, Mr.

			 Baucus, Mr. Bayh,

			 Mr. Bennett, Mr. Biden, Mr.

			 Bingaman, Mr. Bond,

			 Mrs. Boxer, Mr.

			 Brownback, Mr. Bunning,

			 Mr. Burns, Mr.

			 Burr, Ms. Cantwell,

			 Mr. Carper, Mr.

			 Chafee, Mr. Chambliss,

			 Mrs. Clinton, Mr. Coburn, Mr.

			 Cochran, Mr. Coleman,

			 Ms. Collins, Mr. Conrad, Mr.

			 Cornyn, Mr. Corzine,

			 Mr. Craig, Mr.

			 Crapo, Mr. Dayton,

			 Mr. DeMint, Mr.

			 DeWine, Mr. Dodd,

			 Mrs. Dole, Mr.

			 Domenici, Mr. Dorgan,

			 Mr. Durbin, Mr.

			 Ensign, Mr. Enzi,

			 Mr. Feingold, Mrs. Feinstein, Mr.

			 Graham, Mr. Grassley,

			 Mr. Gregg, Mr.

			 Hagel, Mr. Harkin,

			 Mr. Hatch, Mrs.

			 Hutchison, Mr. Inhofe,

			 Mr. Isakson, Mr. Jeffords, Mr.

			 Johnson, Mr. Kennedy,

			 Mr. Kerry, Mr.

			 Kohl, Mr. Kyl,

			 Ms. Landrieu, Mr. Lautenberg, Mr.

			 Leahy, Mr. Levin,

			 Mr. Lieberman, Mrs. Lincoln, Mr.

			 Lott, Mr. Lugar,

			 Mr. Martinez, Mr. McCain, Mr.

			 McConnell, Ms. Mikulski,

			 Ms. Murkowski, Mrs. Murray, Mr. Nelson of

			 Florida, Mr. Nelson of

			 Nebraska, Mr. Obama,

			 Mr. Pryor, Mr.

			 Reed, Mr. Roberts,

			 Mr. Rockefeller,

			 Mr. Salazar, Mr. Santorum, Mr.

			 Sarbanes, Mr. Schumer,

			 Mr. Sessions, Mr. Shelby, Mr.

			 Smith, Ms. Snowe,

			 Mr. Specter, Ms. Stabenow, Mr.

			 Stevens, Mr. Sununu,

			 Mr. Talent, Mr.

			 Thomas, Mr. Thune,

			 Mr. Vitter, Mr.

			 Voinovich, Mr. Warner, and

			 Mr. Wyden) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Relative to the death of Henry Ku'ualoha

		  Giugni, former Sergeant-at-Arms of the United States Senate.

	

	

		Whereas Henry Ku'ualoha Giugni was born on January 11,

			 1925, in Honolulu, Hawai'i;

		Whereas Henry Giugni served with distinction in the United

			 States Army, after enlisting at the age of 16 after the attacks on Pearl

			 Harbor, and served in combat at the Battle of Guadalcanal during World War

			 II;

		Whereas Henry Giugni began his service in the Senate in

			 1963 as Senior Executive Assistant and Chief of Staff to Senator Daniel K.

			 Inouye;

		Whereas Henry Giugni served as Sergeant-at-Arms from 1987

			 until 1990;

		Whereas Henry Giugni was the first person of color and

			 first Polynesian to be appointed to be the Sergeant-at-Arms;

		Whereas Henry Giugni promoted minorities and women by

			 appointing the first minority, an African American, to lead the

			 Sergeant-at-Arms' Service Department, and was the first to assign women to the

			 Capitol Police plainclothes unit;

		Whereas Henry Giugni's special interest in people with

			 disabilities resulted in a major expansion of the Special Services Office,

			 which now conducts tours of the U.S. Capitol for the blind, deaf, and

			 wheelchair-bound, and publishes Senate maps and documents in Braille;

		Whereas in 2003, Henry Giugni received an Honorary

			 Doctorate of Humane Letters from the University of Hawai'i at Hilo in

			 recognition of his extraordinary contributions to Hawai'i and the

			 Nation;

		Whereas Henry Giugni carried Hawai'i's flag while marching

			 with Dr. Martin Luther King for civil rights in Selma, Alabama;

		Whereas Henry Giugni presided over the inauguration of

			 President George H.W. Bush, and escorted numerous foreign dignitaries,

			 including Nelson Mandela, Margaret Thatcher, and Vaclav Havel when they visited

			 the United States Capitol; and

		Whereas on November 3, 2005, Henry Giugni passed away at

			 the age of 80: Now, therefore, be it

		

	

		That the Senate has heard with profound

			 sorrow and deep regret the announcement of the death of Henry Giugni.

		That the

			 Secretary of the Senate communicate these resolutions to the House of

			 Representatives and transmit an enrolled copy thereof to the family of the

			 deceased.

		That when the

			 Senate adjourns today, it stand adjourned as a further mark of respect to the

			 memory of Henry Giugni.

		

